ATTORNEY GENERAL OF TEXAS
                                         GREG        ABBOTT


                                               June 17, 2014



The Honorable Dan Patrick                                Opinion No. GA-1067
Chair, Committee on Education
Texas State Senate                                      Re: Use of the Common Core State Standards
Post Office Box 12068                                   Initiative by Texas school districts to teach
Austin, Texas 78711-2068                                state standards (RQ-1175-GA)

Dear Senator Patrick:

          You ask whether school districts using the Common Core State Standards Initiative
("Common Core Standards") "in any way to teach state standards violate the law." 1 As
background, you explain that during the Eighty-third Legislative Session you sponsored House
Bill462 regarding the prohibition ofthe Common Core Standards in Texas. Request Letter at 1.
House Bill 462 amended section 28.002 of the Education Code, which relates to required
curriculum in Texas public schools, by adding subsections (b-1) through (b-4). Act of May 23,
2013, 83rd Leg., R.S., ch. 861, § 1, 2013 Tex. Gen. Laws 2210, 2210. Section 28.002 now
states, in relevant part:

             (b) The State Board of Education by rule shall designate subjects
             constituting a well-balanced curriculum to be offered by a school district
             that does not offer kindergarten through grade 12.

             (b-1) In this section, "common core state standards" means the national
             curriculum standards developed by the Common Core State Standards
             Initiative.

             (b-2) The State Board of Education may not adopt common core state
             standards to comply with a duty imposed under this chapter.




         1
          Letter from Honorable Dan Patrick, Chair, Senate Comm. on Educ., to Honorable Greg Abbott, Tex. Att'y
Gen. at 2 (Dec. 20, 2013), http://www.texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Dan Patrick - Page 2              (GA-1067)



             (b-3) A school district may not use common core state standards to
             comply with the requirement to provide instruction in the essential
             knowledge and skills at appropriate grade levels under Subsection (c).

             (b-4) Notwithstanding any other provision of this code, a school district
             or open-enrollment charter school may not be required to offer any
             aspect of a common core state standards curriculum.

TEX. EDUC. CODE ANN. § 28.002(b)-(b-4) (West Supp. 2013). The Common Core Standards
describes itself as a single set of educational standards for kindergarten through 12th grade in
English language arts and mathematics that states may voluntarily adopt. COMMON CORE STATE
STANDARDS INITIATIVE, http://www.corestandards.org/resources/frequently-asked-questions (last
visited Apr. 3, 2014).

        Subsection 28.002(c) of the Education Code requires the State Board of Education
("SBOE") to "by rule identify the essential knowledge and skills of each subject of the required
curriculum that all students should be able to demonstrate." TEX. EDUC. CODE ANN.§ 28.002(c)
(West Supp. 2013). Subsection 28.002(b-2) directs that in doing so the SBOE may not adopt the
Common Core Standards. ld. § 28.002(b-2). Pursuant to the statutory mandate to promulgate
rules establishing a required curriculum, SBOE has adopted its own set of educational standards,
the Texas Essential Knowledge and Skills ("TEKS") standards, which are located in title 19 of
the Texas Administrative Code. 19 TEX. ADMIN. CODE§§ 110.11-128.32 (2013).

         With regard to individual school districts, the SBOE "shall require each district to
provide instruction in the essential knowledge and skills at appropriate grade levels." TEX.
EDUC. CODE ANN.§ 28.002(c) (West Supp. 2013). Under subsection (b-3), school districts "may
not use common core state standards to ... provide instruction in the essential knowledge and
skills at appropriate grade levels." Id. § 28.002(b-3). Pursuant to the requirement in subsection
(c), SBOE has adopted rules requiring school districts to provide instruction to students using its
TEKS standards. 19 TEX. ADMIN. CODE§ 74.l(b) (2013). Thus, school districts must utilize the
TEKS standards, not the Common Core Standards, to comply with the requirement that they
provide instruction in the essential knowledge and skills at appropriate grade levels.
TEX. EDUC. CODE ANN.§ 28.002(b-3) (West Supp. 2013).

       Briefing submitted to this office states that the TEKS and the C mmon Core Standards
overlap in many instances. 2 For example, the math TEKS explain that the ' primary focal areas
in Grade 4 are use of operations, fractions, and decimals and describing and analyzing geometry
and measurement." 19 TEX. ADMIN. CODE§ 111.6(a)(4) (2013). Similarly, the Common Core
Standards for fourth grade recommend the following:

        2
         Brieffrom Kelli H. Karczewski, Karczewski, Bradshaw, LLP, on behalfofthe Tex. Ass'n ofSch. Bds. at
8-11 (Jan. 21, 2014) ("TASB Brief'') (on file with the Op. Comm.).
The Honorable Dan Patrick - Page 3                  (GA-1067)




                  focus on three critical areas: (1) developing understanding and
                  fluency with multi-digit multiplication, and developing
                  understanding of dividing to find quotients involving multi-digit
                  dividends; (2) developing an understanding of fraction
                  equivalence, addition and subtraction of fractions with like
                  denominators, and multiplication of fractions by whole numbers;
                  (3) understanding that geometric figures can be analyzed and
                  classified based on their properties. 3

The briefing raises the concern that if teachers cannot use the Common Core Standards "in any
way," it will result in an inability to teach many of the required TEKS due to this overlap. TASB
Brief at 11. That concern is baseless. To use a simple example, if TEKS requires teaching that
2+2=4, the bill plainly does not prevent this instruction simply because Common Core also
teaches that 2+2=4. The Legislature was aware of the frequent overlap between the TEKS and
the Common Core Standards, as evidenced by the bill author's explanation that it was not his
intent "to prevent the use of materials where the two standards may overlap." H.J. of Tex., 83rd
Leg., R.S., 4469 (2013). The stated intent of the bill was to prohibit the "outright adoption of
national common core standards." !d. Accordingly, school districts must not use the Common
Core Standards to comply with the requirement to provide instruction in "the essential
knowledge and skills at appropriate grade levels." TEX. EDUC. CODE ANN. § 28.002(b-3) (West
Supp. 2013).




       3
           COMMON CORE, http://www.corestandards.org/Math/Content/4/introduction (last visited Apr. 3, 2014).
The Honorable Dan Patrick - Page 4          (GA-1067)



                                     SUMMARY

                      Texas school districts are required to provide instruction in
              the essential knowledge and skills at appropriate grade levels, and
              pursuant to subsection 28.002(b-3) of the Education Code, they
              may not use the Common Core State Standards Initiative to
              comply with this requirement.

                                            Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee